DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to Claims 1 and 16 as amended have been considered but are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
 Applicant has amended Claims 1 and 16 to further narrow their limitations to a method comprising the casting and demoulding of the concrete product and introducing a gas containing carbon dioxide after the casting and demoulding of the concrete product. Therefore, the examiner is rejecting these claims under new grounds of rejection necessitated by these amendments. No new matter added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagne (US 2,969,575) in view of Wang (CN104420580A).
Regarding Claim 1, Gagne discloses an apparatus and a method for the casting of concrete pipe (1:32-37; 2:40) with a cavity within the concrete product and an opening into the cavity (Fig. 2 2:10-13 outer mold portions – 11 and 12…inner mold portions – 13 and 14 …define an annular cavity – 25 wherein a concrete mix may be molded – where in Fig. 2 annular cavity must inherently have opening to have access to the concrete mix), with the method comprising:
casting (Fig. 1 55-57 …one embodiment of the present invention for casting concrete pipe) and
demoulding the concrete (Fig. 1 2:51-56…When the molding operation is completed…inner mold portions – 13 and 14 can be stripped…the inner mold portions – 13 and 14 can be removed…);
positioning the concrete product on a base and curing it (2:63-64 …resultant molded pipe then can remain in position upon its pallet or platform for the curing period…).
	However, Gagne does not disclose a method of curing the concrete product with sealing the opening to the cavity using a cover plate with introducing a gas containing carbon dioxide (CO2) into the cavity after the casting and demoulding of the concrete product in response to a specification. 
In the same field of endeavor, Wang teaches the formation of a precast hollow concrete member (abstract, paragraph [0028] curing conditions for the precast concrete by means of steam), which comprises a columnar base containing the concrete where the columnar base comprises a square steel pipe and a circular steel pipe (Fig. 1, abstract) whereby carbon dioxide (CO2) gas is introduced into the cavity to the precast concrete (paragraph [0023] dry ice – CO2 is placed in the cylindrical hollow – 5  and carbon dioxide is generated by sublimation and reacts with the concrete) and also whereby an opening into the cavity (hollow) is sealed using a cover plate (Fig. 1 paragraphs [0016]  [0023] cylindrical hollow is sealed with two end plates) and in response to the concrete product attaining a target specification, unsealing the opening (paragraph [0030] …make the columnar hollow pressure of the concrete reach a critical state …: pressure is greater than or equal to 7.4 mpa, and the temperature is greater than or equal to 31 °C…carbon dioxide in a supercritical state…) inherently whereupon the opening would be unsealed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Gagne by incorporating the disclosure of Wang whereby an apparatus and method of casting concrete pipe having a cavity inside it with an opening for the concrete mix, with curing of the concrete molded product after casting and demoulding the concrete pipe and positioning it on a base, as disclosed by Gagne, would also consider that the concrete product having been cast and demoulded, would after the initial curing, would have carbon dioxide gas introduced into the cavity of that product under sealed cover plate conditions and in response to the concrete product attaining a target specification, unsealing the opening, as disclosed by Wang. 
One with ordinary skill in the art would consider this because carbon dioxide reacts with calcium hydroxide, a hydration product of cement, to form calcium carbonate. The calcium carbonate can improve the contact interface between concrete aggregates and cement, enhance the strength of concrete, and reduce concrete porosity, thereby improving the durability of concrete (paragraph [0019]) 
Regarding Claim 16, Gagne discloses an apparatus and a method for the casting of concrete pipe (1:32-37; 2:40) with a cavity within the concrete product (Fig. 2 2:10-13 outer mold portions – 11 and 12…inner mold portions – 13 and 14 …define an annular cavity – 25 wherein a concrete mix may be molded), with the method comprising:
casting (Fig. 1 55-57 …one embodiment of the present invention for casting concrete pipe) and
demoulding the concrete (Fig. 1 2:51-56…When the molding operation is completed…inner mold portions – 13 and 14 can be stripped…the inner mold portions – 13 and 14 can be removed…); and 
curing the pipe (2:63-64 …resultant molded pipe then can remain in position upon its pallet or platform for the curing period…).
	However, Gagne does not disclose a method of curing the concrete product with sealing the opening to the cavity using a cover plate with introducing a gas containing carbon dioxide (CO2) into the cavity after the casting and demoulding of the concrete product in response to a specification. 
In the same field of endeavor, Wang teaches the formation of a precast hollow concrete member (abstract, paragraph [0028] curing conditions for the precast concrete by means of steam), which comprises a columnar base containing the concrete where the columnar base comprises a square steel pipe and a circular steel pipe (Fig. 1, abstract) whereby carbon dioxide (CO2) gas is introduced into the cavity  to the precast concrete (paragraph [0023] dry ice – CO2 is placed in the cylindrical hollow – 5  and carbon dioxide is generated by sublimation and reacts with the concrete) and also whereby an opening into the cavity (hollow) is sealed using a cover plate (Fig. 1 paragraphs [0016]  [0023] cylindrical hollow is sealed with two end plates) and in response to the concrete product attaining a target specification, unsealing the opening (paragraph [0030] …make the columnar hollow pressure of the concrete reach a critical state …: pressure is greater than or equal to 7.4 mpa, and the temperature is greater than or equal to 31 °C…carbon dioxide in a supercritical state…) inherently wherein the opening would be unsealed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Gagne by incorporating the disclosure of Wang whereby an apparatus and method of casting concrete pipe having a cavity inside it with an opening for the concrete mix, with curing of the concrete molded product after casting and demoulding the concrete pipe and positioning it on a base, as disclosed by Gagne, would also consider that the concrete product having been cast and demoulded, would after the initial curing, would have carbon dioxide gas introduced into the cavity of that product under sealed cover plate conditions and in response to the concrete product attaining a target specification, unsealing the opening, as disclosed by Wang. 
One with ordinary skill in the art would consider this because carbon dioxide reacts with calcium hydroxide, a hydration product of cement, to form calcium carbonate. The calcium carbonate can improve the contact interface between concrete aggregates and cement slurry, enhance the strength of concrete, and reduce concrete porosity, thereby improving the durability of concrete (paragraph [0019]) 
Regarding Claim 21, the combination of Gagne and Wang disclose all the limitations of Claim 16 and where Gagne further disclose castings and demoulding the concrete product prior to curing it (2:63-64 …resultant molded pipe then can remain in position upon its pallet or platform for the curing period…) while Wang teaches sealing the cavity, and introducing the gas containing CO2 is executed after and proximate in time to the step of demoulding (paragraph [0023] dry ice – CO2 is placed in the cylindrical hollow – 5 and carbon dioxide is generated by sublimation and reacts with the concrete)
Regarding Claim 22, the combination of Gagne and Wang disclose all the limitations of Claim 21 and while Wang discloses the step of positioning the concrete product and introducing the CO2 gas, Gagne discloses that curing is executed immediately after the step of demoulding (2:60-64 …two mold portions…being then capable of being lifted …The resultant molded pipe then can remain in position upon its pallet or platform for the curing period…).
Moreover, it would have been obvious to one with ordinary skill in the art to execute the step of introducing CO2 containing gas immediately after the demoulding step because, an immediate time of execution would inherently shorten total production time as opposed to a proximate time.
One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art (MPEP § 2143 I. D.).
2.	Claims 3-4 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gagne (US 2,969,575) and Wang (CN104420580A) as applied to Claim 1 above, and further in view of Kuppler (US 2014/0322083).
Regarding Claim 3, the combination of Gagne and Wang disclose all the limitations of Claim 1, but do not disclose that the gas containing CO2 in introduced through the cover plate and/or the concrete product.
In the same field of endeavor, Kuppler discloses introducing a gas containing CO2 through the cover plate and/or the concrete product (paragraph [0034] source of carbon dioxide configured to provide gaseous carbon dioxide to the curing chamber by way of a gas entry port in the curing chamber where the concrete product is located).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Gagne and Wang to incorporate the teaching Kuppler whereby a method of curing a concrete product having been formed by a method of casting and demoulding and having a cavity inside it, and positioned on a base as disclosed by Gagne, sealing the opening with a cover plate and introducing carbon dioxide gas to execute carbonation in response to attaining a target specification, followed by unsealing the opening to also consider that the gas containing CO2  would be introduced through the cover plate and/or the concrete product, as taught by Kuppler. One with ordinary skill in the art would consider this because the concrete material does not cure in the absence of CO2 (paragraph [0034]).
Regarding Claim 4, the combination of Gagne and Wang disclose all the limitations of Claim 1 and Kuppler further discloses that the opening is one of an open top end of the concrete product and an open bottom end of the concrete product (Fig. 5, paragraph [0034] having at least one port configured to allow material to be introduced into the curing chamber), and positioning further comprises placing the other one of the open top end and the open bottom end onto the base so as to seal the other one of the open top end and the open bottom end (paragraph []0180] filling or flowing CO2 into the system and displacing air out of the chamber or purging). 
Regarding Claim 6, the combination of Gagne and Wang disclose all the limitations of Claim 1 and Kuppler further discloses that the method comprises casting and demoulding the concrete product carried prior to positioning the concrete product, and wherein the steps of positioning the concrete product and introducing the gas containing CO2 gas (paragraph [0111] where CO2 is not the only constituent of the gas)  are executed after and proximate in time to the step of demoulding (paragraphs [0209] [0210]).
Regarding Claim 7, the combination of Gagne and Wang disclose all the limitations of Claim 1 and while Wang discloses that the step of positioning the concrete product and introducing the CO2 gas are executed after and proximate in time to the step of demoulding, Gagne discloses that curing is executed immediately after the step of demoulding (2:60-64 …two mold portions…being then capable of being lifted …The resultant molded pipe then can remain in position upon its pallet or platform for the curing period…).
Moreover, it would have been obvious to one with ordinary skill in the art to execute the step of introducing CO2 containing gas immediately after the demoulding step because, an immediate time of execution would inherently shorten total production time as opposed to a proximate time.
One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art (MPEP § 2143 I. D.).
Regarding Claim 8, the combination of Gagne and Wang disclose all the limitations of Claim 1 and Kuppler further discloses the executing of at least one of setting, hydration, and pre-conditioning steps with respect to the concrete product prior to the step of introducing the CO2 (paragraphs [0025] [0100] conventional pre-setting period; step of drying prior to curing).
Regarding Claim 9, the combination of Gagne and Wang  disclose all the limitations of Claim 1 and Kuppler further discloses the comprising hydrating the concrete product after completion of the step of introducing the gas containing CO2 gas (paragraph [0025] CO2 pre-curing period).
Regarding Claim 10, the combination of Gagne and Wang disclose all the limitations of Claim 1 and Kuppler further discloses the comprising pressurizing the cavity to a pre- determined pressure of the gas containing CO2 gas (paragraph [0111] where CO2 is not the only constituent of the gas)  (paragraphs [0078] [0098] CO2 pressure range).
Regarding Claim 11, the combination of Gagne, Wang and Kuppler disclose all the limitations of Claim 10 and Kuppler further discloses varying the pre-determined pressure of the gas containing CO2 gas (paragraph [0111] where CO2 is not the only constituent of the gas)  (Fig. 20 paragraph [0198] system pressure can be varied).
Regarding Claim 12, the combination of Gagne and Wang disclose all the limitations of Claim 1 and Kuppler further discloses the sealing of the opening such that at least some of the gas containing CO2 gas (paragraph [0111] where CO2 is not the only constituent of the gas) is allowed to escape from the cavity during the carbonation of the concrete product (paragraph [0182] CO2 replenishment by constant flow and bleed (open loop)).
Regarding Claim 13, the combination of Gagne, Wang and Kuppler disclose all the limitations of Claim 6 and Kuppler further discloses the casting is executed using one or a combination of zero-slump concrete, wet concrete, self-compacting concrete, Portland cement, and slag (paragraphs [0124] – slag  [0168], [0205]-[0208], .
Regarding Claim 14, the combination of Gagne, Wang and Kuppler disclose all the limitations of Claim 6 and Kuppler further discloses the casting is executed as one of dry casting and wet casting (paragraphs [0098] [0205]-[0208]).
3.	Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gagne (US 2,969,575) ) and Wang (CN104420580A) as applied to Claim 16 above, and further in view of Kuppler (US 2014/0322083).
Regarding Claims 23 and 24, the combination of Gagne and Wang disclose all the limitations of Claim 16 but do not disclose setting, hydration and pre-conditioning steps nor hydration after introduction of the gas containing CO2.
In the same field of endeavor, Kuppler teaches executing at least one of setting, hydration, and pre-conditioning steps with respect to the concrete product prior to introducing gas containing CO2 (paragraphs [0025] [0100] conventional pre-setting period; step of drying prior to curing) and further teaches the comprising hydrating the concrete product after completion of the step of introducing the gas containing CO2 gas (paragraph [0025] CO2 pre-curing period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gagne and Wang to incorporate the teaching of Kuppler whereby the method of Claim 16 would also comprise at least one of setting, hydration and pre-conditioning steps and hydration after introduction of the gas containing CO2. One with ordinary skill in the art would consider this because depending on the moisture content of the product, the invention may accomplish CO2 pre-curing by first drying the product (e.g. at slightly elevated temperature) and then expose it to a carbon dioxide-rich environment (paragraph [0025]).
4.	Claims 2, 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gagne (US 2,969,575) and Wang (CN104420580A) as applied to Claim 1 above, and further in view of Hargest (US 2019/0047175).
Regarding Claim 2, the combination of Gagne and Wang disclose all the limitations of Claim 1 but do not disclose a first time period of pressurizing the cavity followed by an increase in pressure during a second time period.
In the same field of endeavor, Hargest teaches a process for producing pre-cast concrete products with the feeding of CO2 gas into a closed airtight enclosure under ambient atmospheric pressure and/or low pressure conditions (abstract). Hargest further discloses the introduction of CO2 gas into the cavity includes pressurizing the cavity to a first pressure for a first period of time (paragraph [0071] carbonation is conducted in low pressure (<15 psi) conditions)), followed by increasing the pressure in the cavity to a second pressure for a second period of time (Fig. 1 paragraph [0128] “self-cleaning” soak 10-15 psi, see also Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Gagne and Wang to incorporate the teaching of Hargest whereby a method of curing a concrete product having a cavity inside it, positioned on a base as disclosed by Gagne, with a sealed opening and introducing carbon dioxide gas to execute carbonation in response to attaining a target specification, followed by unsealing the opening, as disclosed by Wang,  to use the method of Hargest, where a first period of pressure is followed by a second period of increased pressure of introducing carbon dioxide gas. One with ordinary skill in the art would be motivated to consider this feature in order to make sure that gas containing CO2 introduced into the chamber is fully consumed by the blocks, avoiding the release of gas to the atmosphere when opening the chamber for retrieval of the samples at the end of the carbonation cycle (paragraph [0088]).
Regarding Claim 5, the combination of Gagne, Wang and Hargest disclose all the limitations of Claim 2 and Hargest further discloses that the cover plate continues sealing the opening during both the presence of the first and second pressures and (Fig. 13, paragraph [0018] deformable gasket on opening) affording balancing of the first and second pressures with the cover plate (paragraph [0089] mass balancing the CO2 feed and CO2 uptake achievable by the blocks).  
Regarding Claim 15, the combination of Gagne and Wang disclose all the limitations of Claim 1 but do not disclose introducing a gas containing CO2 at a concentration of between 5% and 99.5% CO2 by mass.
Hargest discloses the introduction of a by-product-sourced CO2 gas with a purity ranging from 10 to 99% concentration (See claim 14). Although this range is not identical, prior art which teaches a range within, overlapping or touching the claimed range is anticipated if the prior art range discloses the claimed range with “sufficient specificity”. MPEP 2131.03.
5.	Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gagne (US 2,969,575) and Wang (CN104420580A) as applied to Claim 16 above, and further in view of Hargest (US 2019/0047175).
Regarding Claim 18, the combination of Gagne and Wang disclose all the limitations of Claim 16 but do not disclose a first time period of pressurizing the cavity followed by an increase in pressure during a second time period.
In the same field of endeavor, Hargest teaches a process for producing pre-cast concrete products with the feeding of CO2 gas into a closed airtight enclosure under ambient atmospheric pressure and/or low pressure conditions (abstract). Hargest further discloses the introduction of CO2 gas into the cavity including pressurizing the cavity to a first pressure for a first period of time (paragraph [0071] carbonation is conducted in low pressure (<15 psi) conditions)), followed by increasing the pressure in the cavity to a second pressure for a second period of time (Fig. 1 paragraph [0128] “self-cleaning” soak 10-15 psi, see also Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Gagne and Wang to incorporate the teaching of Hargest whereby a method of curing a concrete product having a cavity inside it, positioned on a base, as disclosed by Gagne, with a sealed opening and introducing carbon dioxide gas to execute carbonation in response to attaining a target specification, followed by unsealing the opening, as disclosed by Wang, to use the method of Hargest, where a first period of pressure is followed by a second period of increased pressure of introducing carbon dioxide gas. One with ordinary skill in the art would be motivated to consider this feature in order to make sure that gas containing CO2 introduced into the chamber is fully consumed by the blocks, avoiding the release of gas to the atmosphere when opening the chamber for retrieval of the samples at the end of the carbonation cycle (paragraph [0088]).
Regarding Claim 20, the combination of Gagne and Wang disclose all the limitations of Claim 16 but do not disclose that the sealing of the cover plate has one or more of weighting for balance, hinges or guides.
In the same field of endeavor, Hargest discloses that sealing the cavity further comprises using a cover plate that is one or more of: weighted to balance a pressure of the CO2 gas, hinged to a member disposed proximate the concrete product, and guided relative to the member (Fig. 13 paragraph [0018] top dome latches onto base plate so seal is ensured under varying pressures).
6.	Claims 17, 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gagne (US 2,969,575) and Wang (CN104420580A) as applied to Claim 16 above, and further in view of Dock II (US 2013/0343734).
Regarding Claim 17, the combination of Gagne and Wang disclose all the limitations of Claim 16 but do not disclose a container containing the gas containing pressurized CO2 disposed within the cavity.
In the same field of endeavor, Dock II discloses a concrete curing box and method whereby a concrete article is enclosed in a box with a circulating fluid with at least one container within the box containing pressurized fluid including gas (Figs. 3-7c, paragraphs [0057] [0060] [0061] gas can be carbon dioxide, cavity – 166, when the air or gas circulated by the fluid source – 204 comes from inside the box – 150, such air or gas may be obtained by a conduit (not shown) in fluid communication with the inside of the box – 150 and the fluid source – 204, and installed such that it extends above the expected maximum level of the liquid inside the box – 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gagne and Wang to incorporate the teaching of Dock II whereby the concrete product having a cavity has a container containing the gas containing CO2 pressurized therein and releasing it into the interior of the cavity. One with ordinary skill in the art would be motivated to use this feature of a container as the CO2 source within the cavity because this configuration would allow for the pressure inside the box to remain substantially unchanged by the operation of the fluid source (paragraph [0060]).
Regarding Claim 19, the combination of Gagne, Wang and Dock II disclose all the limitations of Claim 17 but do not disclose that the at least one container includes at least one of a tire tube and a tire, and introducing the gas containing the CO2 into the cavity includes operating at least one valve fluidly connected to the at least one of the tire tube and the tire.
However, it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235
Regarding Claim 25, the combination of Gagne, Wang and Dock II disclose all the limitations of Claim 17 but do not disclose sizing the at least one container to occupy between 10% and 98% of a volume of the cavity.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use this range of size for the container within the cavity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to use this range between 10% and 98% because this size separates the box or chamber into an upper portion and a lower portion, which are in fluid communication with one another via its apertures (paragraph [0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742